DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 11-16 in the reply filed on June 30, 2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2021.
Drawings
The drawings are objected to because of the following informalities:
Figure 1 includes the term “COTROLLER” instead on “CONTROLLER”
Figure 6 and 17 include foreign characters on some of the axis labels
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities: 
The paragraphs in the specification are not numbered.  Paragraphs should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold, see 37 CFR 1.52(b)(6). 
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaida et al (KR20130133184 with references to the machine English translation provided herewith) in view of Asada et al (JP2017059641 with references to the machine English translation provided herewith).
Regarding Claim 1, Kaida teaches a transfer apparatus for transferring a fine transfer pattern formed on a mold to a resin coated on a substrate [0001], comprising:
a coating part configured to coat the resin in an uncured state on the substrate ([0046]- discussing resin coating area 35; Fig. 1);
a substrate installation part configured to position and install the substrate therein integrally (Fig. 1- vacuum adsorption stage 20);
a mold installation part configured to install the mold in a form of a sheet therein (Fig. 1- rigid mold member 23); and

Kaida does not appear to explicitly teach a plasma unit configured to irradiate plasma to the mold peeled off from the resin after the transfer pattern formed on the mold is transferred to the resin coated on the substrate, thereby cleaning the mold; wherein the mold peeled off from the resin on the substrate is used again for transferring of the transfer pattern after being cleaned by irradiation of the plasma by the plasma unit.  Asada teaches an alternative transfer apparatus [0001] wherein the apparatus further comprises a plasma unit configured to irradiate plasma to the mold peeled off from the resin after the transfer pattern formed on the mold is transferred to the resin coated on the substrate, thereby cleaning the mold ([0021]- cleaning unit 5 includes a plasma cleaning mechanism that cleans the mold 3 with plasma); wherein the mold peeled off from the resin on the substrate is used again for transferring of the transfer pattern after being cleaned by irradiation of the plasma by the plasma unit (Claim 12- describing using the previously cleaned mold) in order to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida to include a cleaning unit as taught by Asada with reasonable expectation of success to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].
Regarding Claim 2, Asada further teaches an identification unit specifies the position of the foreign matter on the mold and instructs that cleaning unit to clean the foreign matter from the mold [0026] thus meeting the instant limitation of the plasma unit is configured to change an irradiation dose of the plasma to the mold according to the number of times when the transfer is performed by the mold.

a coating part configured to coat the resin in an uncured state on the substrate ([0046]- discussing resin coating area 35; Fig. 1);
a substrate installation part configured to position and install the substrate therein integrally (Fig. 1- vacuum adsorption stage 20);
a mold installation part configured to install the mold in a form of a sheet therein (Fig. 1- rigid mold member 23); and
a transfer roller configured to transfer the fine transfer pattern formed on the mold to the resin coated on the substrate (Fig. 1- pressure roller 31).  
Kaida does not appear to explicitly teach a plasma unit configured to irradiate plasma to the substrate, wherein the plasma unit includes a head and a driver.  Asada teaches an alternative transfer apparatus [0001] wherein the apparatus further comprises a plasma unit configured to irradiate plasma to the substrate, ([0021]- cleaning unit 5 includes a plasma cleaning mechanism that cleans the mold 3 with plasma); wherein the plasma unit includes a head and a driver (Fig. 1- head and driver of cleaning unit 5) in order to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida to include a cleaning unit as taught by Asada with reasonable expectation of success to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].
Kaida further teaches the nozzle 37 for coating the resin to be applied is controlled by positioning by the XYZ axis robot 39 [0046] while Asada teaches the cleaning unit 5 is configured to be movable with respect to the mold 3 [0020] thus meeting the instant limitation of the coating part and 
Regarding Claim 7, Asada further teaches the plasma unit is configured to irradiate plasma also to the mold peeled off from the resin on the substrate after transferring, the plasma is irradiated from the plasma unit driven by the driver to the substrate and the mold peeled off from the resin on the substrate after transferring ([0026]- discussing the mold being cleaned).  Kaida teaches the nozzle is mounted on a transport unit (Fig. 1- XYZ robot 39).  Asada teaches the cleaning unit may be provided on a transport unit instead of the substrate stage in order to avoid permanently installing the cleaning unit in a stationary location [0029].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kaida and Asada to include a cleaning unit mounted on a transport unit as taught by Asada with reasonable expectation of success to avoid permanently installing the cleaning unit in a stationary location [0029] thus meeting the instant limitation of the driver of the plasma unit is supported by the coating part.
Regarding Claim 8, Asada further teaches the plasma is irradiated from the head of the plasma unit to the substrate and the mold peeled off from the resin on the substrate after transferring  ([0026]- discussing the mold being cleaned).
Regarding Claim 9, Kaida further teaches the positioning of the nozzle is controlled by an XYZ robot (thus enabling rotation positioning) thus meeting the instant limitation of the head is provided so as to enable rotation positioning to the coating part and the transfer apparatus is configured so that a posture of the head when the plasma is irradiated from the head to the substrate rotates in relation to the posture of the head when the plasma is irradiated from the head to the mold by a predetermined angle.
Claims 3-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaida et al (KR20130133184 with references to the machine English translation provided herewith) in view of Asada .
Regarding Claim 3, Asada further teaches the transfer apparatus is configured to allow the plasma unit to irradiate the plasma to the mold after the peeling off the mold from the resin is completed ([0026]- the cleaning sequence occurs after molding).  However, Kaida and Asada do not appear to explicitly teach a rolled web mold configured to wind the mold therearound; and a winding roll configured to be capable of winding up the mold fed out from the rolled web mold, wherein the transfer roller is wound with the mold extending between the rolled web mold and the winding roll.  Suguira teaches an alternative transfer apparatus (Abstract) comprising a rolled web mold configured to wind the mold therearound (Fig. 1- mold placement unit 13); and a winding roll configured to be capable of winding up the mold fed out from the rolled web mold (Fig. 1- mold winding unit 15), wherein the transfer roller is wound with the mold extending between the rolled web mold and the winding roll (Fig. 1- first roller 5) in order to exchange the mold easily and accurately [0125].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kaida and Asada to include a rolled web mold, winding roll, and mold wound around the transfer roller as taught by Suguira with reasonable expectation of success to exchange the mold easily and accurately [0125].
Kaida further teaches the transfer apparatus is configured to: perform both pressing of the mold against the resin (Fig. 4c- pressure roller 31 presses the mold and resin) and peeling off the mold from the resin (Fig. 4e- pressure roller 31 is used to peel the substrate from the mold), by roll-transferring of moving the transfer roller on a condition that the transfer roller is pressing the mold against the resin (See Figs 4c and 4e).
Regarding Claim 4, Suguira further teaches the mold winding unit winds up used mold [0095] thus meeting the instant limitation of when the cleaning of the mold by the plasma unit is insufficient, 
Regarding Claim 5, Asada further teaches a mold detecting part configured to detect contamination of the mold peeled off from the resin ([0016]- detection unit 1 observes the state of the pattern surface 3a of the mold 3 held by the mold holding unit 2 and detects the foreign matter 4 adhering to the pattern surface 3a of the mold 3), wherein the transfer apparatus is configured to judge whether or not the cleaning of the mold by the plasma unit is insufficient according to a detection result by the mold detecting part ([0026]- an identification unit specifies the position of the foreign matter on the mold and instructs that cleaning unit to clean the foreign matter from the mold).
Regarding Claim 11, Kaida teaches a transfer apparatus for transferring a fine transfer pattern formed on a mold to a resin coated on a substrate [0001], comprising:
a coating part configured to coat the resin in an uncured state on the substrate ([0046]- discussing resin coating area 35; Fig. 1), the resin being curable by an electromagnetic wave having a predetermined wavelength ([0051]- describing the photocurable resin);
a substrate installation part configured to position and install the substrate therein integrally (Fig. 1- vacuum adsorption stage 20);
a mold installation part configured to install the mold in a form of a sheet therein (Fig. 1- rigid mold member 23); and
a resin curing part configured to irradiate the electromagnetic wave having the predetermined wavelength to the resin under condition that the transfer roller is pressing the mold against the resin of the mold (Fig. 1- UV irradiation lamp 33); and
a control unit configured to control the resin curing part so that the electromagnetic wave having the predetermined wavelength is irradiated to the resin when the transfer roller moves in a 
Kaida does not appear to explicitly teach a plasma unit configured to irradiate plasma to the substrate.  Asada teaches an alternative transfer apparatus [0001] wherein the apparatus further comprises a plasma unit configured to irradiate plasma to the substrate ([0021]- cleaning unit 5 includes a plasma cleaning mechanism that cleans the mold 3 with plasma) in order to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida to include a cleaning unit as taught by Asada with reasonable expectation of success to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].
Kaida further teaches a transfer roller (Fig. 1- pressure roller 31) configured to perform both pressing of the mold against the resin and peeling off the mold from the resin, by roll-transferring of moving the transfer roller on condition that the transfer roller is pressing the mold against the resin (See Figs 4c and 4e) but Kaida and Asada do not appear to explicitly teach a transfer roller around which the mold is wound.  Suguira teaches an alternative transfer apparatus (Abstract) comprising a transfer roller around which the mold is wound (Fig. 1- first roller 5) in order to exchange the mold easily and accurately [0125].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kaida and Asada to include a the mold wound around the transfer roller as taught by Suguira with reasonable expectation of success to exchange the mold easily and accurately [0125].
Regarding Claims 12 and 13, Kaida further teaches that the movement of the UV lamp is controlled [0069]. Thus, it is reasonably expected that the control unit of Kaida would be fully capable of controlling the resin curing part so that the electromagnetic wave having the predetermined wavelength 
Regarding Claim 14, Kaida further teaches the resin may be applied by die coat, bar coat, blade coat, knife coat, roll coat, spray coat, inkjet, etc. [0051] thus meeting the instant limitation of the coating part includes a plurality of inkjet heads arranged in a staggered manner, and the substrate is coated by discharging the uncured resin in the form of fine particles through the plurality of inkjet heads.
Regarding Claim 15, Kaida further teaches resin is applied to the resin application area which corresponds to the mold [0046] thus meeting the instant limitation of the control unit is configured to control the coating part so that the uncured resin coated on the substrate is formed in a shape according to the fine transfer pattern formed on the mold.
Regarding Claim 16, Kaida further teaches resin is applied to the resin application area which corresponds to the transfer pattern [0046] thus meeting the instant limitation of the control unit is configured to control the coating part so that the uncured resin is adjusted and coated corresponding to the transfer pattern formed on the mold.
Kaida further teaches that the movement of the UV lamp is controlled [0069]. Thus, it is reasonably expected that the control unit of Kaida would be fully capable of controlling the resin curing part so that the intensity of the electromagnetic wave having the predetermined wavelength is adjusted according to an amount of the resin coated on the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748   

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                             8/19/21